   Case: 1:16-cv-05486 Document #: 388 Filed: 09/09/19 Page 1 of 1 PageID #:17853
                                                                                                      TI

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 VIAMEDIA,INC.,

                Plaintiff,
                                                         No.   16   C 5486
        V.
                                                         Hon. Charles R. Norgle
 COMCAST CORPORATION and
 COMCAST SPOTLIGHT, LP,

                Defendants.

                                             ORDER

Before the Court is Defendants' Motion to Set a Schedule for Briefing Defendants' Entitlement to
Attorney's Fees and for Exchange of Fee-Related Information [362]. The motion is denied. See
Barrington Press. Inc. v. Morey, 816 F.2d 341,343 (7th Cir. 1987) (District Courts maintain broad
discretion to rule on a motion for attomeys' fees even after an appeal is filed.)

The Court takes judicial notice of the following. See Massachusetts v. Westcott,43l U.5.322
(1977). On August 16,2018, Judge St. Eve entered judgment in this case; Viamedia, Inc. appealed.
See Dkt. 359. After oral argument, the case was taken under advisement by the Seventh Circuit on
February 7,2019. Viamedia. Inc. v. Comcast Corgoration. et. al., No. l8-2852, Dkt. No.66 (7th
Cir.).

Given the Seventh Circuit's forthcoming and imminent decision, the Court finds that waiting for
the decision before briefing the fees issue to be the more prudent course. Therefore, at this time,
Defendants' motion is denied.

        IT IS SO ORDERED.
                                             ENTER:




                                             CHARLES RONALD NORG
                                             United States District Court
DATE:   September 9,2019
